DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“measurement item designation receiving unit that receives designation of a measurement item” in claims 1-20
“detection measurement algorithm setting unit that sets a detection measurement algorithm” in claims 1-20
“position designation receiving unit that receives designation of a position of the measurement target” in claims 1-20
“measurement unit that, in a case where the designation of the position is received by the position designation receiving unit, detects the measurement target based on the received position and the detection measurement algorithm set by the detection measurement algorithm setting unit and performs measurement” in claims 1-20
“a detection condition setting unit that sets condition, under which the detection for the measurement target is performed” in claims 5-12
“a measurement point arrangement rule setting unit that sets an arrangement rule of measurement points” in claims 13-17
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997) (“Clearly, a unit which receives digital data, performs complex mathematical computations and outputs the results to a display must be implemented by or on a general or special purpose computer (although it is not clear why the written description does not simply state ‘computer'  or some equivalent phrase)”.)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chono et al. (US PG Pub. No. US 2015/0320399 A1, Nov. 12, 2015) (hereinafter “Chono”).
Regarding claim 1: Chono discloses an acoustic wave diagnostic apparatus, comprising: an image display unit that displays an acquired acoustic wave image (display unit 132); a measurement item designation receiving unit that receives designation of a measurement item relevant to a measurement target (measurement setting unit 150, [0055]); a detection measurement algorithm setting unit that sets a detection measurement algorithm based on the measurement item received by the measurement item designation receiving unit (measurement condition setting unit 152, [0053]); a position designation receiving unit that receives designation of a position of the measurement target on the acoustic wave image displayed on the image display unit (position setting unit 162, [0060]); and a measurement unit that, in a case where the designation of the position is received by the position designation receiving unit, detects the measurement target based on the received position and the detection measurement algorithm set by the detection measurement algorithm setting unit and performs measurement for the detected measurement target (measurement computation unit 120, measurement position computation unit 110, measurement value computation unit 122, [0051]-[0053]).
Regarding claim 2: Chono discloses the acoustic wave diagnostic apparatus according to claim 1, wherein the measurement unit determines a position of a detection range in which the detection is performed based on the position received by the position designation receiving unit ([0052] - "a measurement position candidate region in a region that indicates a rough position of a measurement position"; [0060]-[0061] - auxiliary information 1642).
Regarding claim 3: Chono discloses the acoustic wave diagnostic apparatus according to claim 1, wherein the measurement unit determines a measurement position at which the measurement is performed based on the position received by the position designation receiving unit ([0052] - "processing is performed to search this measurement position candidate region on 
Regarding claim 4: Chono discloses the acoustic wave diagnostic apparatus according to claim 2, wherein the measurement unit determines a measurement position at which the measurement is performed based on the position received by the position designation receiving unit ([0052], [0060]-[0061] - auxiliary information 1642).
Regarding claim 5: Chono discloses the acoustic wave diagnostic apparatus according to claim 1, further comprising: a detection condition setting unit that sets condition, under which the detection for the measurement target is performed, based on at least one of the measurement item or the position received by the position designation receiving unit, wherein the measurement unit performs detection based on the condition set by the detection condition setting unit (measurement condition setting unit 152, [0058] - "measurement position computation scheme", [0059]).
Regarding claim 6: Chono discloses the acoustic wave diagnostic apparatus according to claim 2, further comprising: a detection condition setting unit that sets condition, under which the detection for the measurement target is performed, based on at least one of the measurement item or the position received by the position designation receiving unit, wherein the measurement unit performs detection based on the condition set by the detection condition setting unit (measurement condition setting unit 152, [0058] - "measurement position computation scheme", [0059]).
Regarding claim 7: Chono discloses the acoustic wave diagnostic apparatus according to claim 3, further comprising: a detection condition setting unit that sets condition, under which the detection for the measurement target is performed, based on at least one of the measurement item or the position received by the position designation receiving unit, wherein the measurement unit performs detection based on the condition set by the detection condition 
Regarding claim 8: Chono discloses the acoustic wave diagnostic apparatus according to claim 4, further comprising: a detection condition setting unit that sets condition, under which the detection for the measurement target is performed, based on at least one of the measurement item or the position received by the position designation receiving unit, wherein the measurement unit performs detection based on the condition set by the detection condition setting unit (measurement condition setting unit 152, [0058] - "measurement position computation scheme", [0059]).
Regarding claim 9: Chono discloses the acoustic wave diagnostic apparatus according to claim 5, wherein the detection condition setting unit sets at least one of a position of a detection range, a size of the detection range, a detection accuracy, or a detection order as the condition for performing the detection ([0058]-[0059] - the input measurement items are set as the measurement condition 1522, where measurement items include distance, speed, area, volume, and distortion, computation schemes including a measurement position candidate region; [0070], figure 30; measurement items 322; measurement condition database 1500, [0091]-[0092]).
Regarding claim 10: Chono discloses the acoustic wave diagnostic apparatus according to claim 6, wherein the detection condition setting unit sets at least one of a position of a detection range, a size of the detection range, a detection accuracy, or a detection order as the condition for performing the detection ([0058]-[0059] - the input measurement items are set as the measurement condition 1522, where measurement items include distance, speed, area, volume, and distortion, computation schemes including a measurement position candidate region; [0070], figure 30; measurement items 322; measurement condition database 1500, [0091]-[0092]).

Regarding claim 12: Chono discloses the acoustic wave diagnostic apparatus according to claim 8, wherein the detection condition setting unit sets at least one of a position of a detection range, a size of the detection range, a detection accuracy, or a detection order as the condition for performing the detection ([0058]-[0059] - the input measurement items are set as the measurement condition 1522, where measurement items include distance, speed, area, volume, and distortion, computation schemes including a measurement position candidate region; [0070], figure 30; measurement items 322; measurement condition database 1500, [0091]-[0092]).
Regarding claim 13: Chono discloses the acoustic wave diagnostic apparatus according to claim 1, further comprising: a measurement point arrangement rule setting unit that sets an arrangement rule of measurement points in the measurement target based on the measurement item, wherein the measurement unit performs measurement by arranging measurement points based on the measurement point arrangement rule set by the measurement point arrangement rule setting unit ([0071] - key tissues and key positions, [0092] - key tissues are measured positions 1530, corresponding to measurement items at the key positions, [0095]-[0096] - which are candidate measurement positions identified based on the auxiliary information 1642,  [0109]-[0110] - generated by the auxiliary information generation unit 164, [0117] - 
Regarding claim 14: Chono discloses the acoustic wave diagnostic apparatus according to claim 2, further comprising: a measurement point arrangement rule setting unit that sets an arrangement rule of measurement points in the measurement target based on the measurement item, wherein the measurement unit performs measurement by arranging measurement points based on the measurement point arrangement rule set by the measurement point arrangement rule setting unit ([0071] - key tissues and key positions, [0092] - key tissues are measured positions 1530, corresponding to measurement items at the key positions, [0095]-[0096] - which are candidate measurement positions identified based on the auxiliary information 1642,  [0109]-[0110] - generated by the auxiliary information generation unit 164, [0117] - measurement positions corresponding to key tissues are arranged according to "arrangement relationship").
Regarding claim 15: Chono discloses the acoustic wave diagnostic apparatus according to claim 3, further comprising: a measurement point arrangement rule setting unit that sets an arrangement rule of measurement points in the measurement target based on the measurement item, wherein the measurement unit performs measurement by arranging measurement points based on the measurement point arrangement rule set by the measurement point arrangement rule setting unit ([0071] - key tissues and key positions, [0092] - key tissues are measured positions 1530, corresponding to measurement items at the key positions, [0095]-[0096] - which are candidate measurement positions identified based on the auxiliary information 1642,  [0109]-[0110] - generated by the auxiliary information generation unit 164, [0117] - measurement positions corresponding to key tissues are arranged according to "arrangement relationship").
Regarding claim 16: Chono discloses the acoustic wave diagnostic apparatus according to claim 4, further comprising: a measurement point arrangement rule setting unit that sets an 
Regarding claim 17: Chono discloses the acoustic wave diagnostic apparatus according to claim 1, wherein the measurement item designation receiving unit receives designation of at least one of a name of an organ, a name of a lesion, a name of an organ and measurement content regarding the organ, or a name of a lesion and measurement content regarding the lesion as a measurement item relevant to the measurement target (part 1510, figure 30, [0077], [0157]).
Regarding claim 18: Chono discloses the acoustic wave diagnostic apparatus according to claim 1, wherein the acoustic wave image is an ultrasound image ([0041]).
Regarding claim 20: Chono discloses an operation method of the acoustic wave diagnostic apparatus according to claim 1 comprising the image display unit, the measurement item designation receiving unit, the detection measurement algorithm setting unit, the position designation receiving unit, and the measurement unit (figures 1 and 2, see above for complete analysis), the method comprising: causing the image display unit to display the acquired acoustic wave image (figure 6, step s102, [0072], [0101]); causing the measurement item designation receiving unit to receive the designation of the measurement item relevant to the measurement target (figure 6, step s104, [0101], [0158]); causing the detection measurement algorithm setting unit to set the detection measurement algorithm based on the measurement .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chono in view of Mo et al. (US PG Pub. No. US 2014/0046185 A1, Feb. 13, 2014) (hereinafter “Mo”)
Regarding claim 19: Chono teaches the acoustic wave diagnostic apparatus according to claim 1, but does not teach wherein the acoustic wave image is a photoacoustic wave image.
Mo, in the same field of endeavor, teaches a system comprising a user interface with region selecting and measurement controls for computer aided measurement and computer aided diagnosis (abstract, [0097]) wherein the system can be used with acoustic wave images including either ultrasound images ([0014]) or photoacoustic images ([0137]) with a reasonable expectation of success and only predictable results. 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to apply the system of Chono to a photoacoustic image as taught by Mo, in order to provide the automated region detection and measurements of Chono to other diagnostic data, because the courts have held that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suehira (US PG Pub. No. US 2017/0303794 A1, Oct. 26, 2017) – teaches a combined ultrasound and photoacoustic imaging system
Yoo et al. (US Patent No. US 10,159,468 B2, Dec. 25, 2018) – teaches an interactive system for identifying measurement targets

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793